          Case 2:19-cv-02069-GMN-VCF Document 37 Filed 11/13/20 Page 1 of 1




 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
 7   MITCHELL E. HARPER,                                    Case No.: 2:19-cv-02069-VCF-NJK
 8             Plaintiff(s),                                               Order
 9   v.
10   NEVADA PROPERTY 1, LLC,
11             Defendant(s).
12         On September 10, 2020, the Court held an early neutral evaluation at which a settlement
13 was reached and the essential terms thereof were placed on the record. Docket No. 29. The parties
14 have now filed a joint status report indicating that “Plaintiff has told his counsel that[,] despite
15 having agreed to resolve this matter and confirmed the key terms of the agreement on the record
16 with the Court, he no longer wishes to settle.” Docket No. 36. It is unclear whether Plaintiff’s
17 counsel has addressed with Plaintiff the binding case law addressing such a scenario. E.g., Doi v.
18 Halekulani Corp., 276 F.3d 1131, 1137-38 (9th Cir. 2002).
19         To facilitate further discussion between Plaintiff and Plaintiff’s counsel,1 the Court
20 EXTENDS the deadline to file dismissal papers to November 30, 2020. If dismissal papers are
21 not filed by that time, any motion to enforce settlement must be filed by December 14, 2020.
22         IT IS SO ORDERED.
23         Dated: November 13, 2020
24                                                               ______________________________
                                                                 Nancy J. Koppe
25                                                               United States Magistrate Judge
26
27         1
             The joint status report requests the setting of a status conference, presumably so that the
   Court can advise Plaintiff as to the law. See Docket No. 36 at 1. The Court declines to do so as
28 that is the job of his attorney.

                                                     1
